Chancellor James


delivered the opinion of the Court.

I have reconsidered the decree given by me in the circuit court in this case, and am decidedly of opinion that the same is correct. It is admitted that an attachment issued against the defendant, returnable to June term, 1820, which is lost. Now on the 29th April, 1820, the deputy sheriff, Hodges, writes to North and Webb,-factors, that he had shipped four bales of ¿eaisland cotton,marked W. II. M. tobe sold, and the proceeds remitted to him • m Camden, as sheriff of the district, ft has never been disputed that these were the four bales of cotton, of the trust estate which Hodges received from May rant,, which were aftewards sold, and the proceeds, $232 96, were remitted to Hodges on the 10th July, 1820. The object of. the attachment was, to compel payment, and not merely to in-, carcerate defendant’s body, and that object could foe effected, by levying upon or receiving defendant’s property. The levy was made before the writ was returnable, and kept it alive until', payment; besides, as stated in the decree of the circuit court;, IVlayrant being called upon by rule to account on oath, and, having accounted that the said sum was paid to Hodges, as deputy sheriff, his affidavit must be taken as an answer as to Hodges’ agency, and Hodges’ letter confirms it, while , the evi~ ¿fence, or the account of North and Webb received as such, proves the payment of the said sum of money.
I cannot see under these circumstances, why Mayrant should pay the money a second time. Therefore the decree of *184the circule court is affirmed.
.Holmes, for appellant.
S. D. Miller, for respondent'.
Chancellors Gaillttrd, JDesaussurt: and Thompson concurred.